Citation Nr: 1622549	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  In an unappealed April 1996 rating decision, the RO denied the Veteran's original service connection claim for PTSD. 

 2.  The evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claim for PTSD.

3.  The preponderance of the evidence reflects that the Veteran is currently diagnosed with PTSD based on an in-service stressor related to fear of hostile military or terrorist activity.





CONCLUSIONS OF LAW

1. The April 1996 rating decision denying service connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2015).

2.  Evidence received since the April 1996 rating decision is new and material and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2015).

3.  The criteria to establish service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen Previously Denied Service Connection Claim

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2015).

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)(2015).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the RO, in an April 1996 rating decision denied, as relevant, the Veteran's original service connection claim for PTSD.  Although the Veteran had been diagnosed with PTSD, the RO determined that the disorder was not based on a confirmed in-service stressor.  The Veteran did not appeal the April 1996 denial for PTSD and the rating decision became final.

Thereafter, in 2010, the Veteran sought to reopen the previously denied service connection claim for PTSD.

On review, the Board finds that the new and material evidence has been received since the adjudication of the final rating decision in April 1996.  Notably, the subsequent evidence reflects that the Veteran has an in-service stressor that is related to fear of hostile military or terrorist activity (see 38 C.F.R. § 3.304(f)(3) (2015).  Moreover, the medical evidence from the Nassau Vet Center continues a diagnosis of PTSD.  This newly received evidence clearly relates to the unestablished element of a nexus and therefore raises a reasonable possibility of substantiating the PTSD claim.  Based on the foregoing reasons, the criteria to reopen the service connection claim for PTSD are met and the petition to reopen is therefore granted. 

Below, the Board will proceed to a decision on the merits of the PTSD claim and finds that the Veteran would not be prejudiced by doing so.  See Bernard, supra.  In this case, the RO has provided the Veteran with the laws and regulations pertaining to consideration of the service connection claim on the merits.  The RO has also obtained relevant medical opinions and the Veteran testified before the undersigned VLJ as to the etiology of his PTSD.  Moreover, the Board's decision below is completely favorable to the Veteran.


Pertinent Laws and Regulations Governing Service Connection Claims 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604  (Fed. Cir. 1996).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the Veteran engaged in "combat with the enemy".  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).   If the VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.
If, however, the VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998). 

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2015).

"Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

Background 

The Veteran seeks service connection for PTSD.  He asserts that he is currently diagnosed with PTSD due to stressors associated with his service in Vietnam. 

Review of his service treatment records shows no psychiatric treatment and/or diagnoses.   It is noted however that on his Report of Medical History completed in conjunction with his September 1968 separation examination, he reported having had "nervous trouble of any sort." 

In May 1995, he underwent a VA "Agent Orange" examination for compensation purposes and was diagnosed with PTSD.

In November 1995, he underwent a VA mental health examination for compensation purposes.  He stated that although his military occupational specialty (MOS) was a radio operator, he was assigned to a holding company while serving in Vietnam and exposed to stressor therein.  He described multiple traumatic life threatening events during his Vietnam service, to include (1) witnessing a sergeant with whom he was fairly close to, take a direct hit from a mortar; (2) his unit was fired upon on his first day of service in Vietnam; (3) witnessing a man fall from a helicopter during a rescue mission (4) saw a mine field marked with punji sticks holding the heads of Viet Cong soldiers.  After interviewing and assessing the Veteran, the VA examiner diagnosed him with chronic, delayed PTSD.

In a November 1995 statement, the Veteran reiterated his claimed stressors.  

VA "Active Problem" lists include a diagnosis of anxiety since May 2007.

Treatment records from the Nassau Vet Center dated from April to December 2009 are of record; they describe the Veteran's psychiatric symptoms and outline his counseling sessions during that time period.  His assessment included PTSD, obsessive compulsive disorder (OCD) and bereavement.

In support of his claim, the Veteran submitted a December 2009 letter from A.P. who is identified as a LCSW with the Nassau Vet Center.  In this letter, the LCSW stated that the Veteran had been receiving weekly psychotherapy since April 2009 for PTSD and that he had fulfilled all three components of the disorder - reexperiencing, avoidance, and arousal.  The LCSW stated further that the Veteran was also being treated for OCD which she stated appeared to be related to his trauma in Vietnam and most likely an outgrowth of his PTSD.  It was noted that the Veteran's most significant stressor was witnessing an American soldier being hit by a mortar shell.  An additional stressor included the Veteran's unit being fired upon when he was on a volunteer detail to Tay Ninh; the Veteran remembered the chaos of the medics running around, and the smell of gunpowder, burning waste and blood.  

In an April 2010 statement, the Veteran reiterated that while serving in Vietnam, he volunteered to go on a detail to Tan An, and while there, a mortar came into the compound and a "G.I." took a direct hit.  He stated that the aftermath of that incident never left his mind.  Additionally, he reported helicopter rescue missions, firefights, and remembering seeing the heads of Viet Cong soldiers that had been placed on punji sticks.

According to a June 2012 letter, the same LCSW associated with the Vet Center stated that the Veteran continues to suffer from PTSD and continues to attend counseling for such disorder.

In October 2012, the Veteran underwent a VA examination for compensation purposes.  After interviewing the Veteran, the examiner determined that although the Veteran met the criterion A and B for a diagnosis of PTSD, he did not fully meet Criterion C or D.  As a result, the examiner determined that the Veteran does not have PTSD.  In so finding, the examiner noted that the Veteran presented highly inconsistent information about his service in Vietnam in conjunction with psychometric test results indicating symptom exaggeration and/or a lack of cooperation with the examination.  the examiner stated that the Veteran reported participation in a number of combat missions that are inconsistent with the places, types, and circumstances of his three weeks in a holding company, during which he was unable to tolerate malarial medication; the latter of which prompted a physician to issue a permanent profile and his remaining months in Vietnam were likely in noncombat missions.  The examiner noted that during the interview the Veteran did not recount firefights or rescue missions, but instead spoke about being fired upon when on a laundry run.   Based on these perceived inconsistencies, the examiner was unable to relate his current symptoms with the traumatic stressors under the DSM IV criteria.  Rather, the examiner diagnosed anxiety disorder, NOS.

The RO issued an April 2013 memorandum, finding that it did not have sufficient information required to corroborate the Veteran's claimed stressors.

In a June 2013 letter, the same LCSW associated with the Nassau Vet Center reiterated the Veteran's diagnosis of PTSD and noted contradictions in the RO's April 2013  Statement of the Case. 

During the April 2016 hearing, the Veteran reiterated his in-service stressors and stated why he felt they are related to a current diagnosis of PTSD.




Analysis

On review of all evidence, both lay and medical, the Board finds that the criteria to establish service connection for PTSD are met.

The Veteran's service personnel records confirm that he served in the Republic of Vietnam for nearly 9 months and that his MOS was a radio teletype operator.  The Board notes that while his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressors as the evidence does not reflect his participation in combat (see VAOPGCPREC 12-99 (October 18, 1999), the regulatory changes, which became effective on July 13, 2010, state that a veteran's lay testimony alone is sufficient to establish the occurrence of a claimed in-service stressor if that stressor is related to the veteran's fear of hostile military or terrorist activity. 

The Veteran in this case has reported multiple in-service stressors, as described above.  Of those stressors, he has consistently provided statements and testimony that he was fearful during an incoming mortar attack and had witnessed a fellow soldier get killed by a mortar round during Vietnam service.  See generally, Pentecost v. Principi, 16 Vet. App. 124 (2002).  The Board finds that those stressors are related to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service, and the Board finds no reason to question the credibility of the Veteran's statements in that regard.  Indeed, the October 2012 VA examiner also determined that those stressors were related to fear of hostile military or terrorist activity.   Thus, even without addressing the Veteran's remaining claimed stressors, the Board finds that his in-service stressors, at least in part, are related to his fear of hostile military or terrorist activity.  Therefore, an in-service stressor has been established.  See 38 C.F.R. § 3.304(f).

In addition, the Veteran has a current diagnosis of PTSD.  The first diagnosis of PTSD in the record was rendered in May 1995 by a physician who conducted a VA "Agent Orange" examination.  He was again diagnosed with PTSD by a VA psychiatrist who conducted his November 1995 VA mental health examination.  Thereafter, beginning in April 2009, a diagnosis of PTSD was continued by the Nassau Vet Center.  These diagnoses of PTSD are presumed to accord with the DSM-IV criteria, and the Vet Center diagnoses were rendered during the pendency of this claim.  Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997).

Conversely, the October 2012 VA examiner determined that the Veteran does not fully meet the criteria for a diagnosis of PTSD. Nonetheless, the Board finds that the October 2012 opinion does not outweigh the PTSD diagnoses rendered by the May and November 1995 VA physicians and the Nassau Vet Center's LCSW.   The October 2012 opinion does not provide adequate rationale for its determination that the Veteran does not meet the PTSD criterion related to persistent avoidance of stimuli and persistent increased arousal, in light of evidence to the contrary (see November 1995 VA examination report; Nassau Vet Center records; hearing transcript).  

Finally, there is a medical nexus between the verified in-service stressor and the Veteran's current PTSD diagnosis.  The 1995 VA physicians and the LCSW associated with the Nassau Vet Center diagnosed PTSD based on the Veteran's reported stressors, which did include those related to hostile military or terrorist activity.

Based on the foregoing, the Board finds that the Veteran has a current diagnosis of PTSD, credible supporting evidence that a claimed in-service stressor occurred and probative medical evidence of a nexus between the diagnosis of PTSD and the in-service stressor.   Accordingly, the criteria to establish service connection for PTSD are met and the claim must therefore be granted.

The Board also recognizes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The record also shows a diagnosis of obsessive compulsive disorder in 2009, as well as current diagnosis of an anxiety disorder.  After a close review of the evidence, it appears problematic at best to attempt to separate his various psychiatric symptoms attributable to PTSD versus those due to his other diagnoses.  As his psychiatric symptomatology appears to be intertwined, all psychiatric symptoms shall be attributed to the Veteran's now service-connected PTSD, for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).

ORDER

New and material evidence having been received, the petition to reopen the service connection claim for PTSD is granted.

Service connection for PTSD is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


